Title: From Alexander Hamilton to John Dickinson, [25–30 September 1783]
From: Hamilton, Alexander
To: Dickinson, John


[Albany, September 25–30, 1783]
Sir,
Having always entertained an esteem for you personally I could not without reluctance yield to impressions that might weaken that sentiment, and it is with pain I find myself drawn by circumstances to animadvert upon the late message from the Executive Council to the Assembly of Pensylvania relative to the mutiny in a manner which may seem to impeach the candor of those who were the authors of it. But it will be impossible for persons who have read the report of the Committee and the message of the Council, however inclined to make allowances for the force of involuntary biass, not to conclude that on one side or the other the facts have been wilfully discoloured. I decline any attempt to set the public opinion right upon this subject, because after all that can be said the judgments of men will eventually be determined by personal and party prepossessions. So far as I am concerned, I persuade myself those who are acquainted with me will place intire confidence in my fairness and veracity. I doubt not Your Excellency’s friends will be equally partial to you and those of the council to them. But though I should dispair of rectifying or fixing the public opinion by an appeal to the public, and though I have seen too much of the ridicule thrown upon such appeals from men in official stations, and of the ill effect they have had upon the national character, not to be willing to sacrifice the desire of justifying myself to considerations of prudence and propriety; yet I cannot forbear indulging my feelings so far as to enter into a few explanations with Your Excellency, submitting the justness of them to the testimony of your own mind.
As this is a mere private discussion I address myself to your Excellency in particular; and the rather as from the stile and manner of the message, I take it for granted you had the principal agency in it; and I shall consider on the same grounds the notes in  paper of the  as a commentary on the report of the Committee by yourself, in aid of the message.

I take up the matter individually, because I mean to treat it on a private footing; and because though I do not acknowlege any peculiar responsibility, it happened to be my lot as Chairman principally to conduct the conferences on the part of the Committee.
I regard the whole of this business as a most unfortunate one; in which probably none of the actors will acquire great credit. I deplore it as tending to interrupt the harmony between Congress and a respectable a meritorious member of the Union. Who were right or who were wrong is a question of less importance than how mutual irritations may be best treated? Whatever revives or continues the former is to be regretted. I lament to be under any inducement to discuss circumstances that relate to it in the remotest degree. Nothing but an attack upon the ingenuousness of my conduct could have called me to it. Its prudence either collectively or individually would patiently have been consigned to the lash of censure and cri[ti]cism merited, or unmerited.
Happily in the present case the members of the Committee have a strong ground from which they cannot easily be forced. Apprehensive of misconception, I will not say of misrepresentation, they tried to render it impossible by written documents. The presumption with impartial minds cannot fail to be in favour of that side which gave so decisive a proof of its disposition to fairness as to endeavour to put it out of its own power to misrepresent.
The professed scruples of the Council cannot be admitted to have any weight. Usage and the plainest rules of propriety will dictate that it never could have wounded the dignity or delicacy of the executive of any state, to have given to a Committee of Congress appointed to confer on a subject of moment, a written answer to a request in writing after previous explanations. The fact stated speaks for itself. The consequences show that the precaution of the Committee was well judged and that it would have been well for the Council to have concurred. In the present case it might be observed, that there was in the first instance a written application from Congress to the Council in the customary form of resolutions; and though a Committee was authorised to confer and explain, a formal and authentic answer might reasonably have been expected by Congress and when desired by the Committee should have been understood as desired on their behalf.
There is an awkwardness in reasoning upon self evident positions, but as the Council have by their conduct in the first instance and by their message since put forward a doubt upon the subject and made it a point of importance, I shall be excused for examining it a little further. On what could the objection of the Council be founded? They say it had been unusual. Admitting the fact, was the mere novelty of the thing a sufficient reason against it? If there was no apparent inconvenience in making a new precedent, if on the contrary there was a manifest convenience in it, ought not such a punctilio to have given way to considerations of utility?
Was it derogatory to the dignity of the Council? Surely if they communicate in writing with the executive servants of Congress, even those in subordinate stations, as is the practice of every day and as is indispensable to the prosecution of public business, they might at less expence of dignity pursue the same mode with a part of that body itself.
The distinction taken by the Council in their message to the assembly, respecting the responsibility of such executive officers, as not applicable to a Committee, if it amounts to any thing, proves only this—that such officers ought in prudence to take greater precautions for their own justification than a Committee of Congress need to do. It is not to be inferred, if a Committee of Congress acting ministerially think it expedient to use circumspection, that those with whom they are transacting business can with propriety refuse to join with them in that mode which is best adapted to precision and certainty.
But indeed the ground of the d⟨istinction⟩ is erroneous. A committee of Congress act in ⟨a⟩ ministerial capacity and are therefore responsi⟨ble to⟩ the body to which they belong as well as the servants of that body though in a different manner. If it be said they do not act ministerially but stand in the place of Congress, then the Council upon their own principles ought to have complied with their request.
To diminish the exceptionableness of their refusal, it is true, as stated by the Council that though they said they could not condescend to do what the Committee had asked yet they declared themselves to grant an answer in writing, if Congress should request it; and that they proposed that the Committee should put their verbal answer in writing to be afterwards perused and examined by them.
The answer of the Committee as I doubt not Your Excellency will recollect was—as to the first point that Congress in all probability would not make the request, having determined (as the Council had been already informed) not to resume their deliberations in the city till effectual measures had been taken to suppress the mutiny—and should they assemble would naturally feel a delicacy in requesting what had been denied to their Committee. And as to the second point, that the Council having judged it inexpedient to give a written answer, the Committee would content themselves with making the most accurate report in their power, relying upon the confidence of the body to which they belonged and upon the candour of the council.
Your Excellency is too good a judge of human nature as well as of the force of language not to have perceived at the time of effect which the refusal of the Council had upon my mind. I own it struck me either as an uncandid reserve or an unbecoming stateliness; and in either supposition a disrespect to the body of which the Committee were members.
Though nothing enters less into my temper than an inclination to fetter business by punctilio, after the Council had discovered, such overweening nicety, I should have thought it a degradation to my official character to have consented to their proposal.
The desire of self justification is so natural that I should not have been surprised to have seen the transactions which are the subject of the council’s message receive a colouring favourable to their purpose. But I did not expect to find material facts either suppressed or denied.
The report made by the Committee on the first interview with the Council was I acknowlege from memory and therefore I admit the possibility of error; but so far as my memory can be relied on the representation was just. And I am certain that there is a mistake in the insinuation, that the circumstance of the message sent to Congress by the Board of serjeants, was not mentioned at all to the Council, for I have a note of it taken immediately after the first conference subsequent to the mutiny. The affair, by the event of  having assumed a more serious aspect I kept a regular minute of the proceedings a summary of which made up our report to Congress and which I shall annex at large to this letter for your Excellency’s perusal.
The message intirely omits the declaration of the Council that
and the note says, that the Council only declared, “that they could not be sure, that such another insult would produce those exertions.” The difference in this article is of great importance. The declaration made so deep an impression at the time, that almost the precise words remained in my memory. They were twice repeated as well when we saw Your Excellency alone in your own house in the morning, as when you delivered to us in the Council chamber the determination of the Council. Mr. Elseworth in half an hour afterwards repeated them to several members of Congress assembled at the Presidents house, and in a few hours from that time I committed them to writing. I cannot suppose Your Excellency’s recollection fails you in this particular and I must pointedly appeal to your candour.
To show the inaccuracy with which the report of the Committee was composed it is observed in the notes with respect to that part which relates to the commission given by the mutineers to the officers, whom they had chosen to represent them, that only two hours intervened between that event and the conference with the Council—and that it was very improbable the knowlege of it could have so early reached the Committee. It is added that none of the Council remembers to have heard a single syllable respecting it during the whole conference.
As to the argument drawn from the short interval between the delivery of the commission and the conferrence, it will be sufficient to say that the Committee held a constant communication with General St Clair and that he kept a vigilant eye upon all the motions of the mutineers—that his access to them was easy—that the fact in question was a matter of immediate notoriety—that two hours were abundant time for a thing of that nature to be conveyed from the barracks to General St Clairs quarters and that one of the Committee had actually seen and obtained the intelligence from him, a little time before the interview with the Council commenced. It is much more extraordinary that the Council should have been apprized of it so late than that the Committee should have known it so early. As to the memory of the Council it is unfortunate it should have been so fallible as it is said to have been; but I would rather suppose in the quick succession of circumstances, the matter had escaped their recollection than that my minutes as well as my memory should have deceived me. I will recollect also that Your Excellency when it was mentioned acknowleged that it rather contradicted the pacific appearance which the conduct of the troops in other respects wore.
These are the essential differences in point of fact between the report of the Committee and the message of council. The whole complexion indeed of the one materially varies from the other, but the most common observer must have noticed how different an aspect the same facts will bear differently dressed and arranged. It was to avoid this we proposed to reduce them to writing; but as this has not been done, spectators must judge from the situation of the parties and the course of the transactions which side has given the justest relation.
I cannot however forbear remarking that I see expressions of civility on the part of the Committee making a figure in the message very different from their genuine intention; being introduced in a manner that gives them the air of concessions in favour of the conduct of the Council. Your Excellency will certainly recollect that the Committee were very remote from a concurrence in sentiment with the Council; and though they did not presume to judge of the disposition of the citizens strongly urged the expedience and necessity of calling out the Militia and facility of employing them with success against an unofficered and disorderly body of mutinous soldiers. It is true also that they acknowleged the candour with which the Council exposed to them what they deemed the temper of their citi⟨zens⟩ and their own difficulties and embarrassments which were no doubt delineated with great energy of language and display of circumstances. But they certainly never admitted the candour of refusing an answer in writing which was a part of the business transacted with the Council; nor did they withdraw without giving an intelligible intimation of their sense of this proceeding.
I was also surprised to see any part of the private and confidential conversation I had with your Excellency ushered into the message from the council and moulded into such a shape as to imply by an obvious construction an approbation of their reasons. Your Excellency will admit the following state of this transaction to be a just one.
I waited upon the Council to correct a piece of information I had given them respecting ammunition; but even this is mistated, as will be seen by my minutes. Having done this my official business ended when I was taken aside by Your Excellency and a conversation passed in declared confidence. You informed me that a meeting of the Militia officers was then holding and in consultation with the Council about eventual measures (in consequence as I conjectured of a communication to you the preceding evening from the delegates of the state of the intention of Congress to remove from the city in case they did not receive satisfactory assurances of support) you added that you hoped nothing would be precipitated; but that proper allowances would be made for the situation of the Council.
I understood your observation, with reference to the departure of Congress, and replied to this effect—that I viewed the departure of Congress as a delicate measure, including consequences important to the national character abroad and critical with respect to the state of Pensylvania and in particular the city of Philadelphia. That the triumph of a handful of mutinous soldiers permitted in a place which is considered as the capital of America to surround and in fact imprison Congress without the least effort on the part of the citizens to uphold their dignity and authority, so as to oblige them to move from the place which had been their residence during the revolution, would it was to be feared be viewed at a distance as a general disaffection of the citizens to the fœderal government, might discredit its negotiations and affect the national interests. That at home it might give a deep wound to the reputation of Pensylvania might draw upon it the resentments of the other states and sow discord between Congress and the state. That the removal of Congress would probably bring the affair to a crisis and by convincing the mutineers that extremities were intended, would either intimidate them into a submission or determine them to immediate excesses. That impressed with these considerations, and still hoping, notwithstanding some appearances to the contrary, that the mutineers might be sincere in their professions of submission, or that the Council on further examination would find it in their power to act with vigour, I had declined giving my assent to a report in writing which would necessarily be followed by the departure of Congress. That though the Committee had no discretion by the powers under which they acted, but were bound by the tenor of their instructions, the moment they did not receive, “satisfactory assurances of prompt and adequate exertions on the part of the state for supporting the public authority” to advise the adjournment of Congress to Trenton or Princeton—and I therefore considered the delay of this advice as at their extreme peril, yet as to myself, I should persist in it ’till the result of the present consultation with the Militia officers or ’till some new circumstance should turn up to explain the designs of the mutineers. That in persuing this line of conduct, I should counteract the sense of some Gentlemen whose feelings upon the occasion were keen and the opinions of others who thought the situation of Congress under the existing circumstances extremely awkward precarious and unjustifiable to their constituents.
Your Excellency approved my intention, wished for time and promised if any new resolution should be taken to give me immediate notice of it.
The Meeting of the Militia officers dissolved. I heard nothing from Your Excellency. General St Clair about two in the afternoon informed the Committee that the officers appointed by the Soldiers to manage their business had in the first instance refused to give him an account of their transactions—that which was only extracted from them by a peremptory demand. He mentioned to us the instructions they had received from the soldiers which contained faint and affected concessions mixed with new and inadmissible claims. The whole affair wore the complexion of collusion between the officers of the Committee and the soldiery and of a mere amusement on their part ’till they could gain fresh strength and execute their project whatever it might be with greater advantage.
This behaviour of the officers gave the affair a new and more serious aspect and overcame my opposition to the report. Mr. Peters on hearing the relation of General St Clair declared at once that he thought the Committee had then no alternative; at least what he said was understood in this sense by General St Clair, Mr Elseworth and myself. If I am not much mistaken General St Clair also expressed his opinion that Congress were unsafe in the city.
The ideas I suggested to Your Excellency in the conversation I have mentioned, were substantially expressed to several members of Congress as the motives of my delay—and particularly I recollect to Mr. Maddison, with these observations in addition. That though I was fully convinced Congress under an immediate view of circumstances, would in reality be justified in withdrawing from a place where such an outrage to government had been with impunity perpetrated by a body of armed mutineers, still for several days in complete command of the city and where either the feebleness of public councils or the indisposition of the citizens afforded no assurance of protection and support; yet as the opinions of men would be governed by events, and as the most probable event was that the removal of Congress, announcing decisive measures of coertion to the soldiery would awe them into submission, there was great danger that the reputation of Congress would suffer by the easy termination of the business, and that they would be accused of levity timidity or rashness.
Though not within the scope of my original intention I will indulge a few additional reflections on this subject.
I am sensible, that the Council in some respects stand upon advantageous ground in this discussion. Congress left the city because they had no forces at hand, no jurisdiction over the Militia and no assurances of effectual support from those who had. The Council, as the Executive of the state, were necessitated to remain on the spot. Soon after Congress removed, the Mutineers were deserted by their leaders and surrendered at discretion.
The Multitude will be very apt to conclude that the affair was of triffling consequence that it vanished under its own insignificance—that Congress took up the matter in too high a tone of authority—that they discovered a prudish nicety and irritability about their own dignity—that the Council were more temperate more humane and possessed of greater foresight.
The byass in favour of an injured army—the propensity of the human mind to lean to the speciousness of professed humanity rather than to the necessary harshness of authority—the vague and imperfect notions of what is due to public authority in an infant popular government—and the insinuating plausibility of a well constructed message will all contribute to that conclusion.
But let us suppose an impartial man of sense well acquainted with facts to form an argument upon the subject. It appears to me he might naturally fall into this train of combination.
It is a well known fact that from the necessities of the war or the delinquencies of the several states Congress were not enabled to comply with their engagements to the army, which after a glorious and successful struggle for their country, much suffering, exemplary patience and signal desert, they were compelled by the irresistible dictates of an empty treasury and a ruined credit to disband, after having given strong indications of their discontent and resentment of the public neglect. A large part of the army suffer themselves to be patiently dismissed; a particular corps of four or five hundred men stationed in the place where Congress reside, refuse to accept their discharges but on certain specified conditions. They even go further and stimulated by their injuries, or encouraged and misled by designing persons are emboldened to send a threatening message to Congress declaring to them that unless they would do them justice immediately, they would find means of redress for themselves. Measures are indirectly taken to appease this disorder and give the discontented soldiers as much satisfaction as the situation of things will permit. Shortly after accounts are received that another corps at  miles distance have also mutinied, and that a part of them to the number of about Eighty men are on their march to join those who had already discovered so refractory a disposition. A Committee of Congress is immediately appointed to confer with the Executive of the State on the measures proper to be persued in this exigency. That Committee in the first instance suggests to the Council the expedience of calling out a body of Militia to intercept the detachment of mutineers on its march and represent the danger of the progress of the spirit of mutiny and of future outrages should those on their march be suffered without molestation to join a more numerous corps in the same temper with themselves. The Council urge a variety of difficulties: the shortness of the time to collect the Militia, before the mutineers would arrive, the reluctance with which the citizens would obey a call against men whom they consider as meritorious and injured and the like. The Committee perceiving the unwillingness of the Council to employ the Militia desist from pressing and recur to expedients. The day after the mutineers march in triumph into the city and unite themselves with those who are already there; and the following day the whole body assemble in arms throw off all obedience to their officers and in open defiance of government march to the place which is the usual seat of Congress and the Council of the state, while both are actually sitting, surround it with guards and send a message to the council, demanding authority to appoint themselves, officers to command them, with absolute discretion to take such measures as those officers should think proper to redress their grievances; accompanied with a threat that if there was not a compliance in twenty minutes, they would let in an injured soldiery upon them and abide the consequence. The members of Congress who were at the time assembled request General St Clair, who happened to be present, to take such measures as he should judge expedient without committing the honor of government to divert the storm and induce the troops to return to their quarters without perpetrating any acts of violence. General St Clair in concert with the Council grants the mutineers permission to elect out of officers then or formerly in commission such as they should confide in to represent their grievances to the Council, with a promise that the Council would confer with the persons elected for that purpose. Having obtained this promise the mutineers return to their quarters, in military parade, and continue in open defiance of government.
The concession made was a happy compromise between an attention to dignity and a prudent regard to safety. Men who had dared to carry their insolence to such an extreme and who saw no opposition to their outrages were not to be expected to retreat without an appearance at least of gratifying their demands. The slightest accident was sufficient to prompt men in such a temper and situation to tragical excesses.
But however it might become the delicacy of government not to depart from the promise it had given, it was its duty to provide effectually against a repetition of such outrages and to put itself in a situation to give instead of receiving the law; and to manifest that its compliance was not the effect of necessity but of choice.
This was not to be considered as the disorderly riot of an unarmed mob but as the deliberate mutiny of an incensed soldiery carried to the utmost point of outrage short of assassination. The licentiousness of an army is to be dreaded in every government; but in a republic it is more particularly to be restrained, and when directed against the civil authority to be checked with energy and punished with severity. The merits and sufferings of the troops might be a proper motive for mitigating punishment when it was in the power of the government to inflict it—but it was no reason for relaxing in the measures necessary to arrive at that situation. Its authority was first to be vindicated and then its clemency to be displayed.
The rights of government are as essential to be defended as the rights of individuals. The security of the one is inseparable from that of the other. And indeed in every new government, especially of the popular kind the great danger is that public authority will not be sufficiently respected.
But upon this occasion there were more particular reasons for decision.
Congress knew there were within two or three days march of the city a more considerable body of the same corps part of which had mutinied and come to town and had been the chief actors in the late disorder—that those men had with difficulty been kept by the exertions of their officers from joining the insurgents in the first instance—that there was another corps in their neighbourhood which a little time before had also discovered symptoms of mutiny—that a considerable part of the same line which were in mutiny in town was every moment expected to arrive from the Southward, and there was the greatest reason to conclude would be infected with the same spirit on their arrival, as had presently happened in the case of a small detachment which had joined a few days before—that there were besides large numbers of disbanded soldiers scattered through the country in want and who had not yet had time to settle down to any occupation and exchange their military for private habits—that some of these were really coming in and adding themselves to the revolters—that an extensive accession of strength might be gained from these different quarters—and that there were all the sympathies of like common distresses and resentments to bring them together and to unite them in one cause. The partial success of those who had already made an experiment would have been a strong encouragement to others—the rather as the whole line had formerly mutinied not only with impunity but with advantage to themselves.
In this state of things decision was most compatible with the safety of the community as well as the dignity of government. Though no general convulsion might be to be apprehended serious mischiefs might attend the progress of the disorder. Indeed it would have been meanness to have negotiated and temporised with an armed banditti of four or five hundred men, who in any other situation than surrounding a defenceless senate could only become formidable by being feared. This was not an insurrection of a whole people—it was not an army with their officers at their head demanding the justice of their country—either of which might have made caution and concession respectable. It was a handful of mutinous soldiers, who had equally violated the laws of discipline as the rights of public authority.
Congress therefore wisely resolve that “it is necessary that effectual measures be immediately taken for supporting the public authority” and call upon the state in which they reside for the assistance of its militia at the same time that they send orders for the march of a body of regular forces as an eventual resource.
There was a propriety in calling for the aid of the Militia in the first place, for different reasons. Civil government may always with more peculiar propriety resort to the aid of the citizens to repel military insults, or encroachments. Tis there it ought to be supposed where it may seek its surest dependence especially in a democracy, which is the creature of the people. The citizens of each state are in an aggregate light the citizens of the United states and bound as much to support the representatives of the whole as their own immediate representatives. The insult was not to Congress personally it was to the government to public authority in general; and was very properly put upon that footing. The regular forces which Congress could command were at a great distance, and could not but in a length of time be brought to effecuate their purpose. The disorder continued to exist on the spot where they were, was likely to increase by delay and might be productive of sudden and mischievous effects by being neglected. The city and the bank were in immediate danger of being rifled and perhaps of suffering other calamities. The citizens therefore were the proper persons to make the first exertion.
The objection that these were not the objects of the care of Congress can only serve to mislead the vulgar. The peace and safety of the place which was the immediate residence of Congress endangered too by the troops of the United States demanded their interposition. The President of the State of Pensylvania was himself of this opinion having declared to a member of that body that as their troops were the offenders it was proper for them to declare the necessity of calling out the Militia as a previous step to its being done.
Nor is there more weight in the supposition that the danger was inconsiderable and that from the pacific appearances of the troops it was to be expected the disorder would subside of itself. The facts were that the troops still continued in a state of mutiny—had made no submissions—nor offered any—and that they affected to negotiate with their arms in their hands. A band of mutinous soldiers in such a situation uncontrouled and elated [by] their own power was not to be trusted. The most sudden vicissitudes and contradictory changes were to be expected; and a fit of intoxication was sufficient at any moment with men who had already gone such lengths to make the city a scene of plunder and massacre. It was the height of rashness to leave the city exposed to the bare possibility of such mischiefs.
The only question in this view is whether there was greater danger to the city in attempting their reduction by force than in endeavouring by palliatives to bring them to a sense of duty. It has been urged and appeared to have operated strongly upon the minds of the Council, (Your Excellency will recollect that in our private conversation, you urged this consideration and appealed to my military experience & that I made substantially the observations which follow) that the soldiers being already embodied accustomed to arms and ready to act at a moments warning it would be extremely hazardous to attempt to collect the citizens to subdue them as the mutineers might have taken advantage of the first confusions incident to the measure to do a great deal of mischief before the Militia could have assembled in equal or superior force.
It is not to be denied but that a small body of disciplined troops headed and led by their officers with a plan of conduct could have effected a great deal in similar circumstances; but it is equally certain that nothing can be more contemptible than a body of men used to be commanded and to obey when deprived of the example and direction of their officers. They are infinitely less to be dreaded than an equal number of men who have never been broken to command, nor exchanged their natural courage for that artificial kind which is the effect of discipline and habit. Soldiers transfer their confidence from themselves to their officers, face danger by the force of example the dread of punishment and the sense of necessity. Take away these inducements and leave them to themselves they are no longer resolute than ’till they are opposed.
In the present case it was to be relied upon that the appearance of opposition would instantly bring the mutineers to a sense of their insignificance and to submission. Conscious of their weakness from the smallness of their numbers—in a populous city and in the midst of a populous country—awed by the consequences of resisting government by arms, and confounded by the want of proper leaders and proper direction, the common soldiers would have thought of nothing but making their peace by the sacrifice of those who had been the authors of their misconduct.
The idea therefore of coertion was the safest and most prudent, for more was to be apprehended from leaving them to their own passions than from attempting to controul them by force. It will be seen by and by how far the events justly appreciated corresponded with this reasoning.
Congress were not only right in adopting measures of coertion; but they were also right in resolving to change their situation if proper exertions were not made by the particular government and citizens of the place where they resided. The want of such exertions would evince some defect, no matter where, that would prove they ought to have no confidence in their situation. They were to all intents and purposes in the power of a lawless armed banditti enraged whether justly or not against them. However they might have had a right to expose their own persons to insult and outrage, they had no right to expose the character of representative, or the dignity of the states they represented or of the Union. It was plain they could not with propriety in such a state of things proceed in their deliberations where they were and it was right they should repair to a place where they could do it. It was far from impossible that the mutineers might have been induced to seize their persons as hostages for their own security as well as with a hope of extorting concessions. Had such an event taken place the whole country would have exclaimed, why did not Congress withdraw from a place where they found they could not be assured of support—where the government was so feeble or the citizens so indisposed as to suffer three or four hundred mutinous soldiers to violate with impunity the authority of the United States and of their own state?
When they resolved to depart on the want of adequate exertions, they had reason to doubt their being made from the disinclination shown by the Council to call out the militia in the first instance; and when they did actually depart they were informed by the Council that the efforts of the citizens were not to be looked for even from a repetition of the outrage which had already happened and it was to be doubted what measure of outrage would produce them. They had also convincing proof that the mutiny was more serious than it had even at first appeared by the participation of some of the officers.
To throw the blame of harshness and precipitancy upon Congress it is said that their dignity was only accidentally and undesignedly offended. Much stress has been laid upon the message from the soldiery being directed to the Council and not to them. All this however is very immaterial to the real merits of the question. Whatever might have been the first intention of the mutineers in this particular act whether it proceeded from artifice or confusion of ideas, the indignity to Congress was the same. They knew that Congress customarily held their deliberations at the state house; and if it even be admitted that they knew saturday to be a day of usual recess, which perhaps is not altogether probable, when they came to the place they saw and knew Congress to be assembled there. They did not desist in consequence of this; but proceeded to station their guards and execute their purposes. Members of Congress went out to them—remonstrated with them—represented the danger of their proceedings to themselves and desired them to withdraw, but they persisted until they obtained what they supposed a part of their object. A majority of the same persons had some days before sent a message almost equally exceptionable to Congress; and at the time they scarcely spoke of any other body than Congress; who indeed may naturally be supposed to have been the main object of their resentments: for Congress having always appeared to the soldiery to be [the] body who contracted with them and who had broken faith with them. It is not to be supposed they were capable of investigating the remote causes of the failures so as to transfer the odium from Congress to the state.
But the substantial thing to be considered in this question is the violation of public authority. It cannot be disputed that the mutiny of troops is a violation of that authority to which they owe obedience. This was in the present case aggravated to a high degree of atrociousness by the gross insult to the government of Pensylvania, in the face of Congress and in defiance of their displeasure. It was further aggravated by continuing in that condition for a series of time.
The reasons have been assigned that made it incumbent upon Congress to interpose; and when they called upon the state of Pensylvania not only to vindicate its own rights but to support their authority—the declining a compliance was a breach of the confederation and of the duty which the state of Pensylvania owed to the United States. The best apology for the government of Pensylvania in this case is that they could not command the services of their citizens. But so improper a disposition in the citizens if admitted must operate as an additional justification to Congress in their removal.
The subsequent events justly appreciated illustrate the propriety of their conduct. The mutineers did not make voluntary submissions in consequence of negotiation persuasion or conviction. They did not submit ’till after Congress had left the city publishing their intentions of coertion, ’till after there had been an actual call upon the Militia—till their leaders and instigators alarmed by the approach of force and the fear of being betrayed by the men fled. They were reduced by coertion not overcome by mildness. It appears too that while they were professing repentance and a return to their duty, they were tampering with the troops at York Town and Lancaster to increase their strength—and that two officers at least were concerned in the mutiny, who by their letters since, have con⟨fessed⟩ that some project of importance was in contemplation.
The call for the militia was made the day after it had been pronounced ineligible by the Council. There could have been little change in that time either in the temper or preparation of the citizens. The truth is that the departure of Congress brought the matter to a crisis and that the Council were compelled by necessity to do what they ought to have done before through choice.
It is to be lamented that they did not by an earlier decision, prevent the necessity of Congress taking a step which may have many disagreeable consequences. They then would
